Case 0:20-cv-60095-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 0:20-CV-60095

 DOUGLAS WILLIAMS and
 CHERYL WILLIAMS,

                 Plaintiffs,
  vs.

  NEWREZ, LLC d/b/a SHELLPOINT
  MORTGAGE SERVICING
             Defendant.
 ____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs, DOUGLAS WILLIAMS and CHERLY WILLIAMS (hereinafter “Plaintiffs” or

 the “Williams”), hereby file their Complaint against Defendant, NEWREZ, LLC d/b/a

 SHELLPOINT MORTGAGE SERVICING (“Defendant” or “NewRez”), and allege:

                                        INTRODUCTION

        1.      This is an action brought by consumers for Defendant's violation of the Real Estate

 Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”), and their implementing

 regulations.

        2.      The Consumer Financial Protection Bureau (“CFPB”) is the primary regulatory

 agency authorized by Congress to supervise and enforce compliance of RESPA. The CFPB

 periodically issues and amends mortgage servicing rules under Regulation X, 12 C.F.R. § 1024,

 RESPA, and the respective implementing regulations.

        3.      Specifically, Plaintiffs seek the remedies as provided in RESPA for the Defendant's

 failure to comply with Section 2605(k) of RESPA, Section 1024.35 and 1024.41 of Regulation X.

        4.      All conditions precedent to the filing of this action have been satisfied.
Case 0:20-cv-60095-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 7



                                           JURISDICTION

        5.        Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the Complaint

 alleges a federal claim and requires the resolution of substantial questions of federal law.

        6.        Moreover, this case is a civil action arising under the laws of the United States over

 which this Court has original jurisdiction under 28 U.S.C. § 1331.

        7.        Venue in this District is proper because Plaintiffs reside in Broward County, Florida

 and this is the District where a “substantial part of the events or omissions giving rise to the claim

 occurred.” 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        8.        At all times material hereto, Defendant NewRez was and is a Pennsylvania limited

 liability company with its principal place of business at 4000 Chemical Road, Suite 200, Plymouth

 Meeting, PA 19462. Defendant NewRez is duly licensed to transact business in the State of Florida,

 and lists its registered agent as Corporation Service Company, 1201 Hays Street, Tallahassee,

 Florida 32301.

        9.        At all times material hereto, Defendant NewRez is and was a loan servicer as the

 term is defined in 12 U.S.C. § 2605(i)(2) and 12 C.F.R. § 1024.2(b), that services the loan

 obligation secured by a mortgage upon the Plaintiffs’ residential property, located at 1290 NW

 32nd Avenue in Fort Lauderdale, Florida (the “Subject Property”).

        10.       At all times material hereto, Plaintiffs owned and continue to own the subject

 property, which is located in Broward County, Florida.

        11.       The Subject Property is a residential single-family home structure.

        12.       At some point in time prior to the violations alleged herein, the Defendant was hired

 to service the subject loan.
Case 0:20-cv-60095-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 7



         13.    The subject loan is a “federally related mortgage loan” as defined in 12 U.S.C. §

 2602(1) and 12 C.F.R. § 1024.2(b) and referred to by the Defendant as account number

 ******0605.

                      BACKGROUND AND GENERAL ALLEGATIONS

         14.    On or about December 12, 2007, Plaintiffs entered into a promissory note

 agreement with GMAC Mortgage (the “Note”) for what they intended to be their primary

 residence. The Note was secured by a mortgage on the subject property (the “Mortgage”) (the

 “Note” and the “Mortgage” are collectively referred to as the “Loan”).

         15.    Plaintiffs submitted a loss mitigation application (“LMP”) to their then-servicer,

 Mr. Cooper on or about September 26, 2019.

         16.    On or about October 1, 2019, Mr. Cooper sent a notification to Plaintiffs advising

 that their LMP appeared “to be complete as of 9/30/2019”. See Exhibit “A”.

         17.    Shortly after receiving the October 1, 2019 acknowledgement of the LMP,

 Plaintiffs were advised that Defendant was taking over servicing of the loan effective October 4,

 2019.

         18.    12 C.F.R. §1024.41(k)(1)(i) provides, in pertinent part, that if a transferee servicer

 acquires the servicing of a mortgage loan for which a loss mitigation application is pending as of

 the transfer date, the transferee servicer must comply with the requirements of this section for that

 loss mitigation application within the timeframes that were applicable to the transferor servicer

 based on the date the transferor servicer received the loss mitigation application.

         19.    Additionally, 12 C.F.R. §1024.41(k)(3) provides that if a transferee servicer

 acquires the servicing of a mortgage loan for which a complete loss mitigation application is
Case 0:20-cv-60095-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 7



 pending as of the transfer date, the transferee servicer must comply with the applicable

 requirements of paragraph (c)(1) and (4) of this section within 30 days of the transfer date.

        20.     Pursuant to 12 C.F.R. §1024.41(c)(1)(ii), Defendant was required to send a written

 response to the LMP indicating its determination of which loss mitigation options, if any,

 Defendant would offer Plaintiffs. Defendant failed to do so, necessitating the transmittal of a

 Notice of Error on November 15, 2019 (the “NOE”), a copy of which is attached hereto as Exhibit

 “B”.

        21.     On December 10, 2019, Defendant responded to the NOE, indicating that the LMP

 did not transfer from Mr. Cooper to Defendant, despite the requirements of 12 C.F.R.

 §1024.41(k)(1)(i) and 12 C.F.R. §1024.41(k)(3). See Exhibit “C”.

        22.     To date, Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(c),

 in that no written notice within thirty (30) days of receipt of a “complete loss mitigation

 application” stating which loss mitigation options, if any, will be offered to Plaintiffs.

        23.     Plaintiffs retained Loan Lawyers, LLC (“Loan Lawyers”) as counsel and Jenkins

 Lorenzo, LLC (“Jenkins Lorenzo”) as co-counsel for legal representation in this action and has

 agreed to pay a reasonable attorney's fee.

                                              DAMAGES

        24.     Plaintiffs have been injured and suffered actual damages by virtue of Defendant’s

 repeated violations of those legal rights and protections which Congress provided to Plaintiffs and

 other consumers like them. The threshold of Defendant’s violations stem from repeated failures to

 respond to the LMP submitted for Plaintiffs, despite written confirmation that the LMP was

 complete. Plaintiffs’ injuries result in-part from the Defendant’s invasion of a legally protected

 interest that is concrete, particularized, and actual. Simply stated, Plaintiffs’ procedural rights
Case 0:20-cv-60095-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 5 of 7



 under RESPA were violated by not providing a response to the LMP despite additional notice of

 same via the NOE.

        25.     Plaintiffs are entitled to actual damages as a result of Defendant’s failure to comply

 with Regulation X and RESPA, pursuant to 12 U.S.C. § 2605(f)(1)(A), including but not limited

 to: (1) photocopying costs and postage costs incurred in mailing Plaintiffs’ NOE; and (2)

 photocopying costs, postage costs, and reasonable attorney’s fees incurred as a result of having to

 send additional correspondences due to Defendant’s failure to adequately respond to Plaintiffs’

 LMP, which includes the Notice of Error.

        26.     Plaintiffs have also suffered actual damages in the form of emotional distress,

 anxiety, the constant fear of losing their property, worry, embarrassment, and anguish as a result

 of the ongoing failures of the Defendant to address the Plaintiffs’ concerns relating to the loan.

        27.     Plaintiffs are entitled to statutory damages, the costs of this action, together with a

 reasonable attorney's fee as determined by the court and pursuant to 12 U.S.C. § 2605(f)(3).

                        COUNT I –VIOLATION OF 12 U.S.C. § 2605(k)

        28.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 27 above.

        29.     Section 6, Subsection (k) of RESPA states in relevant part:

                (k) Servicer prohibitions
                (1) In general
                         A servicer of a federally related mortgage shall not-
                                …
                (E) fail to comply with any other obligation found by the [CFPB], by
                regulation, to be appropriate to carry out the consumer protection
                purposes of this chapter.

                12 U.S.C. § 2605(k)(emphasis added)

        30.     Section 1024.35 of Regulation X was promulgated pursuant to Section 6 of RESPA

 and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, fn. 64 (Feb.
Case 0:20-cv-60095-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 6 of 7



 14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are

 subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce

 such regulations”). See also 78 Fed. Reg. at 10737, 10753 (the CFPB noting that Section 1024.35

 implements Section 6(k)(1)(C)).

        31.       The CFPB’s authority to prescribe such regulations under Section 2605(k)(1)(C),

 is stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

 regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

 transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

        32.       Defendant has failed to or refused to comply with 12 C.F.R. §1024.41(k)(1)(i) and

 (k)(3), thereby violating their obligation under 12 C.F.R. § 1024.41(c)(1) in that no written notice

 was provided to Plaintiffs within thirty (30) days of receipt of a complete loss mitigation

 application stating which loss mitigation options, if any, would be offered to Plaintiffs.

        33.       As such, the Defendant has violated 12 U.S.C. § 2605(k)(1)(C) and §

 2605(k)(1)(E).

        34.       As a result of the above violations, Plaintiffs are entitled to recovery for actual and

 statutory damages.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs DOUGLAS WILLIAMS and CHERYL WILLIAMS

 respectfully request that this Honorable Court enter an order granting judgment for the following:

    (a) That the Defendant be required to provide a written notice and determination in compliance

 with 12 C.F.R. § 1024.41(c)(1);

    (b) For actual damages, statutory damages, costs and reasonable attorney’s fees, pursuant to

 12 U.S.C. § 2605(f); and
Case 0:20-cv-60095-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 7 of 7



     (c) Such other relief to which this Honorable Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

         Plaintiffs DOUGLAS WILLIAMS and CHERYL WILLIAMS hereby demand a trial by

 jury of all issues so triable.



 Dated this 15th day of January, 2020.

 Respectfully Submitted,
                                                            JENKINS LORENZO, LLC
                                                            Co-Counsel for Plaintiff
                                                            18851 NE 29th Avenue, Ste. 700
                                                            Aventura, Florida 33180
                                                            Tel: (305) 456-1450

                                                            By: /s/ Chase E. Jenkins, Esq.
                                                               Chase E. Jenkins, Esq.
                                                               Florida Bar No. 94261
                                                               cjenkins@jenkinslorenzo.com
                                                               Jorge “J.D.” Lorenzo, Esq.
                                                               Florida Bar No. 81702
                                                               jlorenzo@jenkinslorenzo.com

                                                                /s/ Laura Hoy Chebat
                                                               Laura Hoy Chebat, Esq.
                                                               Florida Bar No. 59025
                                                               LOAN LAWYERS, LLC
                                                               Co-Counsel for Plaintiff
                                                               3201 Griffin Road, Suite 100
                                                               Fort Lauderdale, FL 33312
                                                               Telephone: (954) 523-4357
                                                               laura@fight13.com
